                   UNITED STATES DISTRICT COURT

                          DISTRICT OF HAWAII


UNITED STATES OF AMERICA,            CR NO. 17-00101 LEK

                Plaintiff,

     vs.

ANTHONY T. WILLIAMS (01),

                Defendant.


ORDER DENYING DEFENDANT’S MOTION FOR SUPPRESSION OF EVIDENCE AND
DEFENDANT’S MOTION FOR EVIDENTIARY HEARING ON MOTION TO SUPPRESS

           Before the Court are pro se Defendant Anthony T.

Williams’s (“Defendant”): Motion for Suppression of Evidence

(“Motion to Suppress”), filed on March 19, 2019; and Motion for

Evidentiary Hearing on Motion to Suppress (“Motion for

Hearing”), filed on March 25, 2019.    [Dkt. nos. 437, 441.]

Plaintiff the United States of America (“the Government”) filed

its memorandum in opposition to the Motion to Suppress

(“Suppress Opposition”) on April 29, 2019,1 and Defendant filed

his reply in support of the Motion to Suppress (“Suppress

Reply”) on May 7, 2019.     [Dkt. nos. 467 (sealed), 474.]   These

matters came on for hearing on May 10, 2019.    On May 17, 2019,

the Government filed a supplemental memorandum in opposition to

     1 The Suppress Opposition also addresses Defendant’s
argument that he is entitled to an evidentiary hearing.
the Motion to Suppress (“Supplemental Suppress Opposition”), and

Defendant filed a supplemental reply in support (“Supplemental

Suppress Reply”) on June 2, 2019.    [Dkt nos. 480, 501.]

Defendant’s Motion for Hearing and Motion to Suppress are hereby

denied for the reasons set forth below.

                           BACKGROUND

          Defendant is currently facing fifteen counts of wire

fraud, in violation of 18 U.S.C. § 1343, and seventeen counts of

mail fraud, in violation of 18 U.S.C. § 1341.    [Superseding

Indictment, filed 3/28/18 (dkt. no. 154).2]   The charges against

Defendant arise from an alleged mortgage fraud scheme.      The

scheme involved two entities, Mortgage Enterprise Investments

(“MEI”), and The Common Law Office of America (“CLOA”).     The

Superseding Indictment states Defendant was the founder, chief

executive officer (“CEO”), and partner of MEI.   [Id. at ¶ 1.]

          Defendant challenges two warrants that a magistrate

judge issued on December 14, 2015.   [Motion to Suppress, Decl.

of Counsel (“Counsel Suppress Decl.”), Exh. A at 5.3]    One


     2 The grand jury returned the original Indictment on
February 15, 2017 against Defendant and Defendant Anabel Cabebe
(“Cabebe”). [Dkt. no. 1.] It alleged eleven counts of wire
fraud and nineteen counts of mail fraud. Charges against
Defendant Barbara Williams were added in the Superseding
Indictment.

     3 Exhibit A appears to consist of the text of five email
messages that Defendant sent to his stand-by counsel to file on
                                             (. . . continued)
                                2
warrant was for the search of an office space on Democrat Street

in Honolulu that Defendant used (“Office Warrant”), and the

other was for Cabebe’s residence in Aiea (“Residence Warrant”

and collectively “Warrants”).   [Suppress Mem. at 11; Suppress

Opp., Exh. A (Office Warrant and supporting application), Exh. B

(Residence Warrant and supporting application).]   Both

applications were supported by the same Affidavit in Support of

a Search Warrant by Federal Bureau of Investigation (“FBI”)

Special Agent Megan Crawley (“Crawley Affidavit”).   [Suppress

Opp., Exh. A at 2-30, Exh. B at 2-30.]

          Defendant argues the Crawley Affidavit was

“deliberately and recklessly false in material respects,” and

therefore the Warrants were not supported by probable cause.

[Suppress Mem. at 3.]   Defendant asserts the Crawley Affidavit

concealed the fact that the FBI’s investigation was not prompted

by any complaint brought by one of Defendant’s clients, and he

claims the investigation was in retaliation for Defendant’s



Defendant’s behalf. See Counsel Suppress Decl. at ¶ 2.
Stand-by counsel apparently removed the email headings and
compiled the messages into one document. Exhibit A will be
referred to as the “Suppress Memorandum.” Because the Suppress
Memorandum is not consecutively paginated, all citations to the
memorandum will refer to the page numbers assigned by the
district court’s electronic case filing system.
     Stand-by counsel was not involved in the preparation of the
Motion to Suppress, and he makes no representation about the
appropriateness of the motion. [Id. at ¶ 3.]



                                 3
efforts to publicize government corruption.   [Id. at 4.]

Defendant argues the Crawley Affidavit made the following

statements, which he contends were deliberately or recklessly

false:

-Defendant held himself out as an attorney; [id. at 5;]

-Defendant and MEI guaranteed their clients reductions in their
     mortgage loan amounts, mortgage loan terms, and monthly
     mortgage loan payments; [Suppress Reply, Decl. of Counsel
     (“Counsel Suppress Reply Decl.”), Exh. A at 3;4]

-Defendant made misrepresentations and falsified documents to
     create the impression that MEI was licensed to service
     and/or modify mortgages, and some of MEI’s clients became
     delinquent in their mortgage loans after acting upon
     Defendant’s advice; [id.;]

-the FBI received a call from a state agency that had received a
     number of complaints regarding a mortgage reduction
     program, which the Crawley Affidavit suggests was MEI; [id.
     at 6;]

-Defendant instructed MEI clients to stop making their mortgage
     payments and to pay the money to Defendant instead; [id. at
     9;] and

-M.V., one of Defendant’s alleged victims, was not delinquent in
     his mortgage payments when he began Defendant’s program,
     but M.V. became delinquent because he stopped making his
     mortgage payments, [id. at 11].

In addition, Defendant argues the Warrants “are facially

defective and repeatedly and consistently failed to adequately

     4 Exhibit A is a hand-written document that Defendant sent
to his stand-by counsel to file on Defendant’s behalf. See
Counsel Suppress Reply Decl. at ¶ 3. Exhibit A will be referred
to as the “Suppress Reply Memorandum.” All citations to the
Suppress Reply Memorandum refer to Defendant’s hand-written page
numbers.



                                4
particularize the place to be searched or the things to be

seized.”   [Suppress Mem. at 3.]   Defendant therefore contends

the Warrants were invalid.

           Even if each of the Warrants was valid, Defendant

contends each was executed in an illegal manner.   According to

Defendant, Agent Crawley and the FBI exceeded the scope of the

Warrants and used the Warrants as granting “general rights of

search and seizure.”    [Id.]

           The Motion to Suppress and the Motion for Hearing

request an evidentiary hearing, pursuant to Franks v. Delaware,

438 U.S. 154 (1978), to challenge the Crawley Affidavit.

Ultimately, Defendant seeks the suppression of all evidence

obtained as result of the searches and the dismissal of all of

the charges that were based on the illegally obtained evidence.

[Suppress Mem. at 2.]   At the hearing, Defendant’s Exhibits A,

B, C, E, F, H, J, O, and R were received in evidence.   [Minutes,

filed 5/10/19 (dkt. no. 477), at 1.5]




     5 The Government attached Defendant’s Exhibits A, B, C, E,
F, H, J, and O to its Supplemental Suppress Opposition.
Defendant’s Exhibit R consists of the Office Warrant and the
Residence Warrant, which had already been filed with the
Suppress Opposition.



                                   5
                           DISCUSSION

I.   Request for a Franks Hearing

          An evidentiary hearing pursuant to Franks allows
          a defendant to test the veracity of an affidavit
          supporting a warrant. [438 U.S. 154.] Given the
          assumption of validity underlying a supporting
          affidavit, a party moving for a Franks hearing
          must submit “allegations of deliberate falsehood
          or of reckless disregard for the truth, and those
          allegations must be accompanied by an offer of
          proof.” Franks, 438 U.S. at 171. Furthermore,
          the movant must show that any omitted information
          is material. United States v. Kiser, 716 F.2d
          1268, 1271 (9th Cir. 1983). The movant bears the
          burden of proof and must make a substantial
          showing to support both elements. See United
          States v. Garcia–Cruz, 978 F.2d 537, 540 (9th
          Cir. 1992).

               The Ninth Circuit has identified five
          requirements that a defendant must satisfy before
          he is entitled to a Franks hearing: “(1) the
          defendant must allege specifically which portions
          of the warrant affidavit are claimed to be false;
          (2) the defendant must contend that the false
          statements or omissions were deliberately or
          recklessly made; (3) a detailed offer of proof,
          including affidavits, must accompany the
          allegations; (4) the veracity of only the affiant
          must be challenged; and (5) the challenged
          statements must be necessary to find probable
          cause.” United States v. DiCesare, 765 F.2d 890,
          894–895 (9th Cir. 1985).

United States v. Laulea, Cr. No. 13-00824 ACK, 2014 WL 3579642,

at *2 (D. Hawai`i July 18, 2014).   A defendant requesting a

Franks hearing is not required to present “[c]lear proof” that

the affiant made deliberate or reckless statements or omissions,

but “the defendant must make at least a ‘substantial showing’

that the affiant” either made intentional or reckless statements

                                6
or “intentionally or recklessly omitted facts required to

prevent technically true statements in an affidavit from being

misleading.”   United States v. Gonsalves, Criminal

No. 06-00080(03) SOM, 2008 WL 148938, at *7 (D. Hawai`i Jan. 16,

2008) (some citations omitted) (quoting United States v.

Stanert, 762 F.2d 775, 781 (9th Cir. 1985)).

           Defendant has identified specific portions of the

Crawley Affidavit that he contends were deliberately or

recklessly false, and he has made an offer of proof, with

affidavits and other documents.   See DiCesare, 765 F.2d at

894-95.   Defendant’s offer of proof, however, does not make a

“substantial showing” that Agent Crawley made deliberate or

reckless representations or omissions in her affidavit.     See

Stanert, 762 F.2d at 781.

     A.    Whether Defendant Stated He Was an Attorney

           Agent Crawley stated Defendant “personally represents

himself as a [Private Attorney General] and carries

badges/credentials to that effect.”   [Crawley Aff. at ¶ 14.]

Defendant admits this.   [Suppress Reply Mem. at 10 (“Every

client was told that [Defendant] was a Private Attorney

General . . . .”).]   Defendant has also described himself as a

Private Attorney General in the instant case.   See, e.g.,

Suppress Mem. at 1; Suppress Reply Mem. at 1.   Defendant

emphasizes that: he told each of his clients he was not a member

                                  7
of any bar; and each client granted him a power of attorney.

[Suppress Mem. at 5.]   Defendant also states his clients

received an explanation of the difference between a Private

Attorney General and an “attorney in fact.”   [Suppress Reply

Mem. at 10.]   Thus, the statement in the Crawley Affidavit that

Defendant represents himself as a Private Attorney General was

not a deliberately or recklessly false statement.

          The Crawley Affidavit also states W.R, one of

Defendant’s clients, reported that he met with Defendant after

“a mass sign-up” session at the Democrat Street office, and

Defendant “represented himself as an attorney and stated he knew

the law book inside-out.”   [Crawley Aff. at ¶ 33.]   To the

extent Defendant asserts W.R.’s statement was false, Defendant

is challenging W.R.’s veracity, not Agent Crawley’s.   See

DiCesare, 765 F.2d at 895 (stating only the affiant’s veracity

must be challenged to obtain a Franks hearing).   Defendant has

presented no evidence that Agent Crawley made deliberately or

recklessly false statements about W.R.   Defendant has not made a

substantial showing that Agent Crawley deliberately or

recklessly made false statements about Defendant’s

representation that he is either an attorney or a Private

Attorney General.   Further, Agent Crawley’s statements about

those representations are not necessary to support the

magistrate judge’s probable cause finding.    Defendant is not

                                 8
entitled to a Franks hearing to challenge Agent Crawley’s

statements that Defendant held himself out as an attorney and a

Private Attorney General.

      B.   Instruction to Stop Paying Their Mortgage

           Defendant argues Agent Crawley lied when she stated

that Defendant instructed his clients to stop paying their

mortgages and to make their payments to MEI instead.    [Suppress

Reply Mem. at 9.]   What the Crawley Affidavit stated is that MEI

was

           offering a mortgage reduction program to clients
           in Hawaii and the mainland. The program
           guarantee[d] a reduction of overall loan amount,
           loan term, and monthly mortgage payment by half.
           After an initial sign-up fee to MEI, clients are
           instructed to cease all payments to their
           mortgage lender and to direct all future mortgage
           payments to MEI. However, because MEI [wa]s not
           a licensed mortgage company with the ability to
           create, service, or modify loans, the client’s
           loan with their actual mortgage lender
           continue[d] to become increasingly delinquent as
           MEI d[id] not have authority, or make an attempt,
           to satisfy the client’s mortgage before
           reassigning it to MEI.

[Crawley Aff. at ¶ 8.]   The Crawley Affidavit also stated

Defendant instructed clients to stop making payments to their

mortgage lender and make the payments to MEI instead.   [Id. at

¶ 32.]

           Crawley’s statements were supported by statements from

MEI clients, such as that of D.A., who stated that, during a

meeting in which Henry Malinay (“Malinay”) explained the

                                 9
mortgage reduction program to her, Malinay told her to stop

paying her mortgage.   At that meeting, Malinay collected various

fees from D.A.    D.A. and her husband later met with Defendant at

the Democrat Street office to sign more paperwork.    [Id. at

¶ 34.]   Agent Crawley stated her “investigation has currently

discovered one (1) of D.A.’s checks deposited into an Extraco

Bank checking account ending in 678 that is held by MEI, with

[Defendant] and Barbara [Williams] as signatories.”    [Id.]

           Agent Crawley also notes that Malinay testified during

his deposition in a bankruptcy proceeding that Defendant

recruited Malinay to make referrals to Defendant’s program.

[Id. at ¶ 28.]    Further, a confidential source (“CS”) who was a

MEI client, told the FBI that Malinay said the program would

reduce the CS’s mortgage by fifty percent.    Agent Crawley states

she observed the CS drop off a mortgage payment to Cabebe at the

Aiea residence.   [Id. at ¶ 35.]    “Bank statements of the [CS]’s

checking account show the funds were withdrawn the following

week.”   [Id.]

           Defendant asserts MEI was “not in business to create,

service or modify loans in any state and was set up as a

Mortgage and Foreclosure Assistance Company, not as a lender,

servicer or modifier of any pre-existing loan.”    [Suppress Reply

Mem. at 5.]   As to Crawley Affidavit’s claim that MEI guaranteed

a reduction in clients’ mortgage loan amounts, terms, and

                                   10
monthly payments, Defendant states: “The guarantee [wa]s for

clients who weren’t facing foreclosure and never guaranteed a

reduction in their loan amount, loan term but guaranteed that if

they weren’t in foreclosure, with [Defendant’s] program their

monthly ‘mortgage service payment’ is half of what their

‘mortgage payment’ was to their original alleged lender.”   [Id.

at 3.]    Defendant also asserts Malinay and others used “Mortgage

Enterprise (ME) a fraudulent copy cat company,” which Malinay

and the others set up, [id. at 6-7,] but which is not affiliated

with MEI.   Defendant ultimately challenges the statements by

Malinay, D.A., the CS, and other similar persons described in

the Crawley Affidavit.   Defendant has presented no evidence that

Agent Crawley made deliberately or recklessly false statements

about those persons.   Defendant’s challenge to the veracity of

those persons does not constitute a challenge to Agent Crawley’s

veracity.   Defendant is not entitled to a Franks hearing to

challenge Agent Crawley’s statements that Defendant told clients

to stop paying their mortgages.

     C.     Creation of False Documents

            The Crawley Affidavit stated Defendant “and others

made material misrepresentations, created false documents and

created false appearances that MEI was authorized to perform the

services it was offering.”   [Crawley Aff. at ¶ 9.]   Further,

Defendant was CLOA’s owner and operator, [id. at ¶ 14,] and

                                  11
          CLOA prepares the mortgage paperwork, files it
          with the State of Hawaii Bureau of Conveyances
          (BOC), and instructs the BOC to mail the BOC
          recorded copy to MEI at [redacted], Killeen,
          Texas 76540 as MEI is alleged to be the new
          mortgage holder. Williams advises clients if
          they receive any communication from their
          mortgage lender, notifying them of delinquency of
          loan payments, to refer their lender to CLOA and
          their legal representative, Williams. . . .

[Id. at ¶ 32.]   Although Defendant argues this statement in the

Crawley Affidavit was deliberately or recklessly false because

MEI was only operating as a mortgage and foreclosure assistance

program, see, e.g., Suppress Reply Mem. at 4, The Crawley

Affidavit does not identify witnesses who provided this

information.   Thus, Defendant’s position is only challenges to

Agent Crawley’s veracity.   Defendant asserts “[n]othing [he]

said was a misrepresentation, neither none of the documents

false or created false appearances.”   [Id.]   However, the

affidavits and other evidence Defendant submitted do not

contradict Agent Crawley’s statements about Defendant’s role in

CLOA or her statement that CLOA created mortgage documents for

MEI clients.   Defendant has failed to make a substantial showing

that Agent Crawley’s statement that Defendant made

misrepresentations and created false documents was deliberately

or recklessly false.   Defendant is not entitled to a Franks

hearing to challenge Agent Crawley’s statements that Defendant

made misrepresentations and created false documents.


                                12
        D.   Complaints to the State Agency

             The Crawley Affidavit stated:

                  On or about February 23, 2015, I received a
             call from a [State of Hawai`i Department of
             Commerce and Consumer Affairs, Division of
             Financial Institutions (“DFI”),] Criminal
             Investigator who reported to the FBI a number of
             complaints they had received recently from
             distressed homeowners. The complainants reported
             of a mortgage reduction program they had signed
             up for and paid money toward, only to
             subsequently have their property foreclosed
             on. . . .

[Crawley Aff. at ¶ 27.]    Defendant asserts Agent Crawley knew

these reports were not against MEI or CLOA, and she knew the

complaints were against Malinay or another person affiliated

with ME.     [Suppress Reply Mem. at 6-7.]    According to Defendant,

Agent Crawley intentionally omitted those facts “to make it

appear as if these complaints were made against [Defendant] and

MEI.”    [Id. at 6.]

             First, “a defendant cannot make a ‘substantial

showing’ by arguing that the affidavit did not contain every

fact known to the affiant.”    Gonsalves, 2008 WL 148938, at *7

(citing United States v. Ventresca, 380 U.S. 102, 108, 85 S. Ct.

741, 13 L. Ed. 2d 684 (1965)).    Further, at the time she signed

the affidavit, Agent Crawly had information that Malinay was

working – or, at a minimum, had worked – with Defendant, see

supra § I.B, and Defendant’s challenge to that information

contests the credibility of persons other than Agent Crawley.

                                  13
Defendant has therefore failed to make a substantial showing

that the alleged omission of the subject of the homeowner

complaints referenced in paragraph 27 was an intentional or

reckless omission of fact.   Defendant is not entitled to a

Franks hearing to challenge Agent Crawley’s statements about

homeowner complaints to the DFI

     E.   M.V.’s Mortgage

          The Crawley Affidavit stated:

               On November 19, 2015, M.V., a client of MEI,
          told the FBI his sister-in-law introduced him to
          Malinay where Malinay told M.V. he was working
          with Williams and would be able to cut M.V.’s
          mortgage in half through their mortgage reduction
          program. M.V. filled out some paperwork and paid
          Malinay a $900 enrollment fee to sign up for the
          program. Malinay told M.V. to cease all mortgage
          payments, which were currently over $2,000 a
          month, to his current lender and to begin sending
          payments, now only $900 through the program, to
          MEI. When M.V. began the program, he was not
          delinquent on his original loan nor was his
          property in foreclosure. My investigation has
          discovered eleven (11) of M.V.’s checks, all
          having been deposited into an Extraco Bank
          checking account ending in 678 that is held by
          MEI, with [Defendant] and Barbara [Williams] as
          signatories.

[Crawley Aff. at ¶ 36.]   Defendant appears to acknowledge that

M.V. was a MEI client who Malinay recruited to the program, but

Defendant asserts “Malinay did not notify [Defendant] nor had

the proper paper work filled out for a client who was not in

foreclosure.”   [Suppress Reply Mem. at 11.]   According to

Defendant: 1) by the time Defendant received M.V.’s paperwork,

                                  14
M.V. was in foreclosure; 2) Defendant fought the foreclosure on

M.V.’s behalf; 3) M.V. “is still in his home because of the work

done by MEI, CLOA and [Defendant]”; and 4) M.V. submitted an

affidavit stating that Defendant never lied to him.   [Id.]

           Although Defendant asserts M.V. submitted an

affidavit, that affidavit is not before this Court.   The only

affidavits Defendant submitted in connection with the instant

motions were by Rosy E. Thomas, Cabebe, and Angelita Pasion.

[Def.’s Exhs. A-C.]   To the extent he contests the Crawley

Affidavit’s description of M.V.’s mortgage status, Defendant

does not only challenge Agent Crawley’s veracity, but also

M.V.’s.   Further, the Crawley Affidavit’s statements about M.V.

are not necessary to find probable cause because, even without

the statements about M.V., there is ample other information

supporting probable cause.   Defendant has therefore failed to

make substantial showing that Agent Crawley made intentional or

reckless statements or omissions about M.V.   Defendant is not

entitled to a Franks hearing to challenge Agent Crawley’s

statements about M.V.’s mortgage.

     F.    Other Allegations and Ruling

           Defendant’s arguments as to other allegedly

intentional or reckless misrepresentations and omissions in the

Crawley Affidavit fail for the same reasons as the arguments

discussed supra.   There has been no showing that Agent Crawley

                                15
made intentional or reckless statements or omissions in her

affidavit.    Defendant’s request for a Franks hearing is

therefore denied.    This Court will examine the validity of the

Warrants based on the existing record.

II.   Validity of the Warrants

                  The “precise and clear” words of the Fourth
             Amendment “require only three things” for a valid
             search warrant:

                  First, warrants must be issued by neutral,
                  disinterested magistrates. Second, those
                  seeking the warrant must demonstrate to the
                  magistrate their probable cause to believe
                  that the evidence sought will aid in a
                  particular apprehension or conviction for a
                  particular offense. Finally, warrants must
                  particularly describe the things to be
                  seized, as well as the place to be searched.

Bill v. Brewer, 799 F.3d 1295, 1300 (9th Cir. 2015) (quoting

Dalia v. United States, 441 U.S. 238, 255, 99 S. Ct. 1682, 60 L.

Ed. 2d 177 (1979)).

             No evidence has been presented challenging the

neutrality of the magistrate judge who issued the Warrants.

Thus, the first requirement is satisfied.    As to the third

requirement, “[t]he description must be specific enough to

enable the person conducting the search reasonably to identify

the things authorized to be seized.    The purpose of the breadth

requirement is to limit the scope of the warrant by the probable

cause on which the warrant is based.”    United States v. Fries,



                                  16
781 F.3d 1137, 1151 (9th Cir. 2015) (ellipse, citation, and

quotation marks omitted).

           The Office Warrant and the Residence Warrant each

includes a specific description – including photographs – of the

premises to be searched.    [Suppress Opp., Exh. A at 31-32

(Attachment A), Exh. B   at 31-32 (Attachment A).]   The Crawley

Affidavit includes specific examples of events in Defendant’s

mortgage fraud scheme that occurred at each location.   See,

e.g., Crawley Aff. at ¶¶ 28, 33-35.   The Office Warrant and the

Residence Warrant each has an Attachment B, which sets forth a

specific description of the items to be seized, as well as a

description of the procedures to be used to search digital

devices.   [Suppress Opp., Exh. A at 33-39 (Attachment B), Exh. B

at 33-39 (Attachment B).]   The Crawley Affidavit includes an

extensive discussion of: why “there is probable cause to believe

those records will be stored on that computer or storage

medium”; [Crawley Aff. at ¶ 45;] why “[t]here is probable cause

to believe that this forensic electronic evidence will be on any

storage medium in the SUBJECT PREMISES”; [id. at ¶ 51 (emphasis

in original); why it is was necessary to seize or copy the

complete contents of computers and other storage media, [id. at

¶ 52;] and how the seized electronic items would be examined,

[id. at ¶ 53].



                                 17
               The foregoing descriptions were “specific enough to

enable the person conducting the search reasonably to identify

the things authorized to be seized.”      See Fries, 781 F.3d at

1151 (citation and quotation marks omitted).      The third validity

requirement is therefore satisfied.

               As to the probable cause requirement,

               “[t]he critical element in a reasonable search is
               not that the owner of the property[]” . . . to be
               searched “is suspected of crime.” Zurcher v.
               Stanford Daily, 436 U.S. 547, 556, 98 S. Ct.
               1970, 56 L. Ed. 2d 525 (1978).[6] Rather,
               “probable cause to search . . . concerns the
               connection of the items sought with crime and the
               present location of the items.” United States v.
               O’Connor, 658 F.2d 688, 693 n.7 (9th Cir. 1981).
               Of course, law enforcement must demonstrate “a
               nexus . . . between the item to be seized and
               criminal behavior.” Warden, Md. Penitentiary v.
               Hayden, 387 U.S. 294, 307, 87 S. Ct. 1642, 18 L.
               Ed. 2d 782 (1967). “[I]n the case of ‘mere
               evidence,’ probable cause” for such a nexus “must
               be examined in terms of cause to believe that the
               evidence sought will aid in a particular
               apprehension or conviction.” Id.

Bill, 799 F.3d at 1301 (some alterations in Bill).      The Crawley

Affidavit, read as a whole, establishes a nexus between the

items to be seized and the suspected mortgage fraud scheme.

Further, the Crawley Affidavit establishes a connection between

the items to be seized and the location of the items at that

time.       See, e.g., supra discussion of statements in the Crawley

        6
       Zurcher was superseded by statute on other grounds, as
stated in Guest v. Leis, 255 F.3d 325, 340 (6th Cir. 2001).



                                    18
Aff. regarding events occurring at the Democrat Street office

and Cabebe’s residence; Crawley Aff. at ¶ 37 (“On November 23,

2015, the [CS] informed me that [Defendant], when in Hawaii,

resides and conducts MEI business out of the second floor

[redacted] Democrat Street and occasionally stays in a bedroom

provided by Cabebe” at her Aiea residence.).   The probable cause

requirement is therefore satisfied.

          Because all three requirements are satisfied,

Defendant’s argument that the Warrants were invalid is rejected.7

To the extent the Motion to Suppress seeks suppression of

evidence and the dismissal of charges on the ground that the

Warrants were invalid, the Motion to Suppress is denied.

III. Execution of the Warrants

          Finally, Defendant challenges the manner in which the

Warrants were executed.   Defendant contends that, even assuming

the Warrants were valid on their faces, they were executed as


     7 Defendant’s argument that the Warrants are not supported
by probable cause because the applications did not include
evidence favorable to him is rejected because, as previously
noted, the affiant is not required to include all information
known to her, and there is no evidence that Agent Crawley
intentionally or recklessly omitted material information from
her affidavit. Defendant’s argument that defects in the
indictments are evidence that the Warrants were not supported by
probable cause is also rejected. See Dawson v. City of Seattle,
435 F.3d 1054, 1063 (9th Cir. 2006) (noting that, in reviewing a
probable cause determination, a court is limited to the
information contained in the application for a search warrant).



                                 19
“general searches,” which are unconstitutional.   Cf. Maryland v.

Garrison, 480 U.S. 79, 84 (1987) (“The manifest purpose of th[e]

particularity requirement [in the Warrant Clause of the Fourth

Amendment] was to prevent general searches.”).

          The Ninth Circuit has stated:

               The principles relating to execution of
          search warrants are well known. To pass
          constitutional muster, the “search must be one
          directed in good faith toward the objects
          specified in the warrant or for other means and
          instrumentalities by which the crime charged had
          been committed.” United States v. Rettig, 589
          F.2d 418, 423 (9th Cir. 1978). When the
          defendant challenges the manner in which a search
          was conducted, we examine the language of the
          search warrant and ask whether “a reasonable
          officer [would] have interpreted the warrant to
          permit the search at issue.” United States v.
          Gorman, 104 F.3d 272, 274 (9th Cir. 1996). Thus,
          a search authorized by a valid warrant may
          nonetheless be unreasonable if the officers
          conducting the search exceed the scope of the
          warrant and, for example, begin looking for files
          that are not related to the subject of the search
          warrant. See United States v. Hill, 459 F.3d
          966, 978 (9th Cir. 2006).

United States v. Johnston, 789 F.3d 934, 941 (9th Cir. 2015)

(alteration in Johnston).

          According to Defendant, while executing the Warrants,

FBI agents seized:

          documents and files of various content and
          matters including:

          *   Business Cards
          *   Private Attorney General Stamp
          *   Religious CD’s & DVD’s
          *   Music CD’s

                                 20
             *   Movie DVD’s
             *   ID Badges
             *   Motorola Flip Phone
             *   Two Samsung Flip Phones
             *   Black Cell Phone
             *   Black & Silver Cell Phone
             *   CLOA stamp[.]

[Suppress Mem. at 11-12.]       Defendant argues “[n]o investigative

agent acting in good faith could possibly believe these files

were relevant to the investigation outlined in” the Crawley

Affidavit.       [Id. at 12.]

     A.      Office Warrant

             According to the Receipt for Property attached to the

return for the Office Warrant (“Office Property Receipt”), the

majority of the documents seized were described as “mortgage

documents,” “business documents,” “legal documents,” “financial

documents,” “mailing documents,” “check documents,” “client

letter,” or a combination of such documents.      [Suppress Opp.,

Exh. A at 41.]      These documents fall within the categories

specifically identified in Attachment B to the Office Warrant.

See id. at 34, ¶ 3 (“any records, documents, programs,

applications, or materials pertaining to mortgage loans or

mortgage reduction programs, or when MEI or CLOA is listed”),

id. at 34, ¶ 4 (“[a]ny MEI or CLOA financial and accounting

records, documents, programs, applications, or materials of MEI

or CLOA, its employees or affiliated associates”); id. at 35,

¶ 6 (“[a]ny records, documents, programs, applications, or

                                    21
materials containing correspondence relating to the mortgage

reduction program, or associates, employees, clients, or

potential clients of MEI or CLOA”).     Some similar items –

undescribed envelopes, documents, and notebooks – arguably do

not fall within these categories.      [Suppress Opp., Exh. A at

41.]   However, such items “are so innocuous . . . that their

seizure was harmless in the overall execution of the [Office

W]arrant.”    See United States v. Rodriguez, 869 F.2d 479, 487

(9th Cir. 1989).

             In executing the Office Warrant, the FBI also

uncovered “ID badges, business cards, stamps” and another group

of business cards.    [Suppress Opp., Exh. A at 41.]   Defendant

recognizes that the seized stamps state “Private Attorney

General” and “CLOA.”    [Suppress Mem. at 11-12.]   The badges,

business cards, and stamps fall within the scope of the Office

Warrant because they are “materials pertaining to mortgage loans

or mortgage reduction programs,” including MEI or CLOA.

[Suppress Opp., Exh. A at 34, ¶ 3.]

             Defendant also challenges the seizure of a “Motorola

flip phone” and “two Samsung flip phones with chargers.”       See

id. at 41.    The phones fall within the scope of the Office

Warrant.   Id. at 34-35, ¶ 5 (“[a]ny address books (including

electronic address books, such as devices commonly referred to

as electronic organizers), message logs, or other notation of

                                  22
messages maintained by Williams, Cabebe, MEI, or CLOA with

information relating to associates, employees, clients, or

potential clients of MEI or CLOA”); id. at 35, ¶ 6 (quoted

supra).

     B.     Residence Warrant

            The types of items listed on the Receipt for Property

attached to the return for the Residence Warrant (“Residence

Property Receipt”) are the same as the types of items listed on

the Office Property Receipt.    Compare Suppress Opp., Exh. A

(Office Warrant) at 41, with id., Exh. B (Residence Warrant) at

41-42.    Further, Attachment B of the Office Warrant, which

identifies the items to be seized, is identical to Attachment B

of the Residence Warrant.   Compare Suppress Opp., Exh. A at

33-39, with id., Exh. B at 33-39.     Thus, the analysis of whether

the FBI exceeded the scope of the Residence Warrant during the

execution of the warrant is the same as the analysis of the

execution of the Office Warrant.

     C.     Summary

            Defendant also asserts the FBI seized religious and

music audio discs and religious and movie video discs.

[Suppress Mem. at 11.]   Neither the Office Property Receipt nor

the Residence Property Receipt list such items.    [Suppress Opp.,

Exh. A at 41; id., Exh. B at 41-42.]    The Government also states

such items were not seized pursuant to the Warrants at issue in

                                 23
the instant case.   [Suppress Opp. at 20.]   The Government states

a “black CD case containing 46 CDs, mostly with handwritten

titles, was seized as part of the FBI Miami investigation,” and

it offered to return the case to Defendant’s stand-by counsel

after it confirmed the discs in the case contained no relevant

information.   [Id.]   No evidence has been presented to dispute

the Government’s representations about the discs obtained from

the Miami investigation.

          Thus, Defendant has not shown that either: 1) the

items seized by the FBI either “exceed the scope of the

warrant”; or 2) the FBI “look[ed] for [items] that [we]re not

related to the subject of the [W]arrant[s].”   See Johnston, 789

F.3d at 941.   This Court therefore concludes that the Warrants

were property executed.8   To the extent the Motion to Suppress

seeks suppression of evidence and the dismissal of charges on

the ground that the manner in which the Warrants were executed

was improper, the Motion to Suppress is denied.

                             CONCLUSION

          On the basis of the foregoing, Defendant’s Motion for

Suppression of Evidence, filed March 19, 2019, and Motion for




     8 In light of this Court’s ruling, it is not necessary to
reach the Government’s alternate argument that, if any evidence
was improperly seized, the good faith exception applies.



                                 24
Evidentiary Hearing on Motion to Suppress, filed March 25, 2019,

are HEREBY DENIED.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, July 26, 2019.




USA VS. ANTHONY T. WILLIAMS; CR 17-00101 LEK; ORDER DENYING
DEFENDANT'S MOTION FOR SUPPRESSION OF EVIDENCE AND DEFENDANT'S
MOTION FOR EVIDENTIARY HEARING ON MOTION TO SUPPRESS




                               25
